--------------------------------------------------------------------------------

 

 Exhibit 10.1

AMENDMENT TO
THE JACK HENRY & ASSOCIATES, INC. RESTRICTED STOCK PLAN




THIS AMENDMENT, made and entered into this 20th day of August, 2010, by Jack
Henry & Associates, Inc. (the "Corporation"), amends the Jack Henry &
Associates, Inc. Restricted Stock Plan (the "Plan").

RECITALS:

A.

The Corporation adopted the Plan on November 1, 2005, for its employees.  

B.

Pursuant to Section 9 of the Plan, the Board of Directors (the "Board") of the
Corporation may make such modifications to the Plan as the Board shall deem
advisable.

C.

The Board desires to amend the Plan to allow for the grants of restricted stock
units in addition to grants of shares of restricted stock.      

AMENDMENT:

Effective August 1, 2010, the Corporation hereby amends the Plan as follows:

1.

Amended Definitions.  The Plan's definition of "Award" is deleted in its
entirety and replaced with the following new definition, and the following new
definitions for "Restricted Stock" and "Restricted Stock Units" are added to the
Plan.

"Award" means any grant of Restricted Stock or Restricted Stock Units under the
Plan.

"Restricted Stock" means one or more shares of Common Stock granted under the
Plan that are subject to those restrictions set forth therein and the Award
Agreement.

"Restricted Stock Units" or "RSUs" means an Award granted under this Plan
evidencing a Participant's right to receive shares of Common Stock at some
future date and that is subject to those restrictions set forth therein and the
Award Agreement.




2.

Revised Section 3.  The parenthetical reference in Section 3 of the Plan to the
defined term "Restricted Stock" is deleted and the last sentence of Section 3 is
also deleted in its entirety and replaced with the following sentence:  

Subject to the adjustments described in Section 8, with respect to all Awards
that may be granted to all Participants in any fiscal year of the Corporation,
the number of shares of Common Stock that may be granted as Restricted Stock or
that may be the subject of RSUs shall not exceed 500,000 shares.




3.

Revised Section 6.  Paragraphs c), d), e) and f) of Section 6 of the Plan shall
be deleted in their entirety and replaced with the following paragraphs:

c)

Vesting.  Any shares of Restricted Stock and any RSUs awarded under the Plan
shall be nontransferable by the Participant during the period described in the
Award Agreement.  Any shares of Restricted Stock shall be subject to the risk of
forfeiture described in the Award Agreement and any RSUs shall be settled at the
time and under the conditions described in the Award Agreement. With respect to
Restricted Stock, prior to the time shares become transferable, the shares of
Restricted Stock shall bear a legend indicating their nontransferability.
 Unless otherwise provided in the Award Agreement, if the Participant ceases to
be a Director or terminates employment with Corporation prior to the time a
restriction lapses for Restricted Stock, the time an RSU has been settled,
and/or if the performance criteria specified in the Award Agreement are not
achieved, if applicable, the Participant shall forfeit any shares of Restricted
Stock or any RSUs which are still subject to the restrictions at the time of
termination of such employment or service, or expiration of the performance
period. When an Award is granted, the Participant shall become vested in such
shares or the RSUs shall be settled in accordance with the terms of the Award
Agreement, which, except as otherwise provided in Section 6) b) with respect to
performance-based Awards, shall generally provide for a graded vesting schedule.
 However, the Board may at any time accelerate the vesting schedule, in its sole
discretion.  Additionally, unless otherwise provided in the Award Agreement (i)
in the event of a Change in Control or death or Incapacity of the Participant
all previously granted shares of Restricted Stock not yet free of the
restrictions described herein shall become immediately free of such
restrictions, and (ii) in the event of a Change in Control, all previously
granted RSUs not yet settled in accordance with the conditions described herein
shall immediately be settled.

d)

Timing of Awards. An Award shall be deemed to be made on the date on which the
Board, by formal action of its members duly recorded in the records thereof,
makes an award of shares of Restricted Stock or Restricted Stock Units to a
Participant, provided that such Award is evidenced by an Award Agreement in the
manner set forth in 6) a) above within a reasonable time after the date of the
Board action. Notwithstanding the foregoing, the Board may, in the records of
its formal action, designate a future date on which an Award shall be made.

e)

Conditions of Awards.

i)

Restricted Stock.  Restricted Stock may be granted in the form of shares of
Common Stock registered in the name of the Participant but held by the
Corporation or an escrow agent designated by the Corporation until the
restrictions on the Award lapse, subject to forfeiture, as provided in the
applicable Award Agreement. The Board, in the applicable Award Agreement, may,
in its sole discretion, award all or any rights of a shareholder with respect to
the shares of Restricted Stock during the period that they remain subject to
restrictions, including without limitation, the right to vote the shares and
receive dividends.

ii)

RSUs.  The Corporation shall establish an account ("RSU Account") on its books
for each Participant who receives a grant of Restricted Stock Units.  RSUs shall
be credited to the Participant's RSU Account as of the grant date of such RSUs.
 RSU Accounts shall be maintained for recordkeeping purposes only, and the
Corporation shall not be obligated to segregate or set aside assets representing
securities or other amounts credited to RSU Accounts.  The obligation to make
distributions of securities or other amounts credited to RSU Accounts shall be
an unfunded, unsecured obligation of the Corporation.  Except as otherwise
provided in an Award Agreement, if and whenever dividends are paid or
distributions are made with respect to shares of Common Stock underlying RSUs,
no dividend equivalents shall be credited to RSU Accounts on the RSUs credited
thereto, and a Participant shall have no rights as a shareholder until actual
shares of Common Stock are issued in connection with the settlement of the RSUs.
 The Corporation shall settle an RSU Account by delivering to the Participant
(or his or her beneficiary) a number of shares equal to the whole number of
shares of Common Stock underlying the RSUs then credited to the Participant's
RSU Account; provided that any fractional shares underlying RSUs remaining in
the RSU Account on the settlement date shall be distributed in cash in an amount
equal to the fair market value of a share of Common Stock as of the settlement
date multiplied by the remaining fractional RSUs, and provided further, that the
Corporation may withhold from the number of shares of Common Stock eligible to
be issued that number of shares having a value equal to or less than the minimum
amount necessary for the Corporation to satisfy its tax withholding obligations
arising from the settlement of the RSUs.  Except as otherwise provided in an
Award Agreement, the "settlement date" for all RSUs credited to a Participant's
RSU Account and that otherwise have not been forfeited shall be the earlier of
(i) when restrictions applicable to an Award of RSUs have lapsed, or (ii) as
soon as administratively practical following a Change in Control.

f)

Requirements for Issuance.  No shares of Common Stock will be issued or
transferred pursuant to an Award unless and until all then applicable
requirements imposed by federal and state securities and other laws, rules and
regulations and by any regulatory agency having jurisdiction over the
Corporation, the Common Stock or the Awards, or by any stock exchange or
securities quotation system upon which the Common Stock may be listed, have been
fully met.  As a condition precedent to the issuance of shares of pursuant to
the grant of an Award, the Corporation may require the Participant to take any
reasonable action to meet such requirements.

4.

Revised Section 8.  Section 8 is hereby deleted in its entirety and replaced
with the following new Section 8:  

8.

Adjustments.  Notwithstanding any other provisions of the Plan, in the event of
changes in the capitalization of the Corporation by reason of a
recapitalization, merger, consolidation, split-up, stock split, combination or
exchange of shares of stock and the like (each, an "Adjustment Event"), (i) the
aggregate number of shares of Common Stock available under the Plan will be
appropriately adjusted by the Board such that the Adjustment Event does not
adversely affect the rights of the Participants under the Plan, whose
determination shall be conclusive and (ii) as necessary in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, the Board shall appropriately and equitably
substitute or adjust, as applicable, the number and kind of Shares that may be
issued under this Plan upon settlement of any outstanding RSUs and other value
determinations applicable to outstanding Awards; provided, in each case, that
the number of shares of common stock subject to any Award denominated in shares
of Common Stock shall always be a whole number.

In all other respects, the Plan shall remain in effect and following execution
of this Amendment, the Plan shall be restated with the above changes
incorporated therein.  




JACK HENRY & ASSOCIATES, INC.







By:  ___________________________________
